Case 2:20-cv-00082-JLB-NPM Document 15 Filed 10/08/20 Page 1 of 1 PageID 107




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

MASSEY CONSTRUCTION GROUP,
INC., a/a/o Herbert Geiger and Lore
Geiger,

             Plaintiff,

v.                                           Case No.: 2:20-cv-00082-JLB-NPM

HARTFORD INSURANCE COMPANY OF
THE MIDWEST,

             Defendants.
                                       /

                                      ORDER

      On March 25, 2020, the Court entered a Case Management and Scheduling

Order requiring the parties to complete mediation by October 5, 2020. (Doc. 12.)

The parties shall advise the Court on the status of the mediation no later than

seven days after the date of this Order.

      ORDERED in Fort Myers, Florida, on October 8, 2020.
